*368—In an action to recover damages for personal injuries, the defendant Copat Construction appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated May 20, 1999, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed, on the law, with one bill of costs, the motion is granted, the complaint and all cross claims are dismissed insofar as asserted against the appellant, and the action against the remaining defendant is severed.
The plaintiff allegedly sustained injuries when she tripped and fell over a defective sidewalk. In support of its motion for summary judgment, the appellant submitted proof in admissible form that it had not performed any work on the subject sidewalk. Thus, the appellant established, prima facie, its entitlement to judgment as a matter of law. In opposition, the respondents failed to proffer evidence demonstrating a triable issue of fact. Therefore, summary judgment should have been granted (see, Aversano v City of New York, 265 AD2d 437; Soto v City of New York, 244 AD2d 544; Abbenante v Tyree Co., 228 AD2d 529; Hovi v City of New York, 226 AD2d 430). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.